Citation Nr: 1410296	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-33 445	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including degenerative joint disease (i.e., arthritis).

2.  Entitlement to service connection for a right knee disorder, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from December 2003 to March 2005.  He also had more than 20 years of service in the Army National Guard, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims folder, so of record.  During the hearing, the Veteran submitted additional medical evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In November 2011, the Board remanded his claims to the RO via the Appeals Management Center (AMC) for further development and consideration, including a VA compensation examination and medical nexus opinion.  As there has been compliance, certainly substantial compliance, with the Board's remand directives, the claims are now ripe for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most probative, meaning competent and credible, evidence of record indicates the degenerative joint disease (arthritis) affecting the Veteran's knees is not the result of his service, regardless of whether on AD, ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The degenerative joint disease (arthritis) affecting his knees was not incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has met all statutory and regulatory duty-to-notify-and-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).


When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence he is responsible for providing versus the information and evidence VA will try and obtain for him, on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).

This notice also should address all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA satisfied these notification requirements of the VCAA by means of a 
pre-adjudication letter in August 2007 informing the Veteran of the types of evidence needed to substantiate his service-connection claims, the division of responsibility between him and VA in obtaining the required evidence, and requesting that he provide any information or evidence in his personal possession pertaining to these claims, including his service treatment records (STRs) and service personnel records (SPRs) for all periods of Army National Guard duty.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman, including by informing him of how VA determines the "downstream" disability rating and effective date when service connection is granted.


Moreover, the claims were subsequently readjudicated in a September 2008 Statement of the Case (SOC), which provided the Veteran with the pertinent VA laws, regulations and rating schedule provisions, and again in an October 2012 Supplemental SOC (SSOC).  So even had the notice not preceded the initial adjudication of his claims, which, again, it did, so was in the preferred sequence according to Pelegrini, those readjudications in the SOC and SSOC would rectify ("cure") the timing defect in the provision of the notice, regardless.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See also 38 C.F.R. § 20.1102 (2013).

The Veteran has received all required notice, and there is no pleading or allegation that he has not, much less that it, in turn, has been unduly prejudicial to his claims.

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as an October 2012 VA examination report.  Additionally, the claims file contains his personal statements and hearing testimony in support of his claims.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he believed were relevant to the claims that have not already been obtained and associated with the file for consideration.

Also keep in mind the Board remanded these claims in November 2011, partly to have him undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his bilateral (left and right) knee disability, especially in terms of its purported relationship with his active military service, whether on AD, ACDUTRA or INACDUTRA.

He had this requested VA compensation examination in October 2012.  The report of it indicates the VA examiner reviewed the complete claims folder, including the Veteran's available treatment records from during and since service, interviewed him regarding his claimed symptoms, and most importantly provided explanatory rationale for the consequent opinion that his bilateral knee arthritis is not the result of his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that most of the probative value of an opinion comes from its underlying rationale, not merely from reviewing the claims file, although that, too, has significance if it will avail the examiner to facts and evidence that he may not otherwise be aware of and, therefore, affect the basis of the opinion).

The Board also concludes that all procedures to obtain records pertaining to the Veteran's claims have been correctly followed.  In August 2007, the RO requested a verification of all periods of service from the 167th Theater Sustainment Command (TSC).  A second request was made via a letter dated in December 2011.  In July 2012, the AMC in Washington, DC, requested the Veteran's reserves service records from the Defense Personnel Records Information Retrieval System (DPRIS).  DPRIS responded by sending the Veteran's complete personnel record, which shows that he had several periods of Army National Guard service.  Although these records do not delineate all of his specific periods of ACDUTRA and INACDUTRA, as will be discussed below, treatment reports of record fail to demonstrate that he sustained a right or left knee injury during any period of AD, ACDUTRA or INACDUTRA, or that he developed arthritis to a compensable degree within one year of his March 2005 separation from AD service.  Moreover, the VA examiner ultimately attributed the Veteran's bilateral knee arthritis to the natural aging process (i.e., simply getting older) and his increased weight, irrespective of the different characterizations of his service, so regardless of whether he was on AD, ACDUTRA or INACDUTRA.  Accordingly, another remand for further delineation of his specific periods of ACDUTRA and INACDUTRA service is unnecessary.  See 38 C.F.R. §§ 19.31, 19.37 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As concerning his August 2011 videoconference hearing before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  This was done in this instance, in compliance with the holding in Bryant.  Additionally, there is no assertion by the Veteran or his representative that VA or the presiding VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any other prejudice in the conducting of that hearing.  To reiterate, most of the additional development of the claims that occurred from subsequently remanding them in November 2011 was because of the testimony provided during that hearing, along with the additionally submitted evidence.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate their actual knowledge of the elements and evidence necessary to substantiate the claims - including showing the required medical nexus - because the submissions and statements focus on the evidence and elements necessary to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that the presiding VLJ complied with the duties set forth in Bryant such that the claims may be adjudicated on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

Applicable Statutes, Regulations and Case Law

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes AD, but also any period of ACDUTRA during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury (though not disease) incurred or aggravated in the line of duty or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  

In order to establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be 
part-time ("weekend warrior") training.

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.


Further, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

One must also recognize that the presumption that a condition like arthritis was incurred in service and the presumptions of soundness and aggravation do not apply to ACDUTRA and INACDUTRA, only instead AD.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Turning now to the facts of this particular case.  The Veteran maintains that the degenerative arthritis now affecting his knees is the result of constant physical training (PT) during his active military service, including running, marching and similar maneuvers.  See Board hearing transcript, p. 4, August 2011.

His STRs reflect that, in February 2004, during his period of AD service, he was seen for complaints of leg pain.  An "individual sick slip" shows he received a limited duty profile restricting his physical activities.  There are no other available treatment reports showing he complained of, received treatment for, or was diagnosed with a knee disorder of any sort, including arthritis of any type.

In August 2005, only five months after the completion of his period of AD service, he completed a medical history form for the Army National Guard, on which he denied then having or previously having had swollen or painful joints, knee trouble, or the need to use any corrective devices, such as knee braces.  During a September 2005 Army National Guard service retention examination, the findings for the lower extremities and other musculoskeletal system were within normal limits.  

Also of record is an April 2007 private treatment report showing he sought treatment for complaints of pain and problems with his knees.  The evaluating clinician, Dr. J.S., noted the Veteran reported routinely performing PT testing, but said that he had then recently experienced a little more difficulty.  Examination of his knees revealed slight genu varum, bilaterally, tenderness along both medial joint lines, but no crepitation with motion.  He was neurologically intact into his foot.  An X-ray revealed mild degenerative changes, bilaterally, worse in the right knee than the left.  The diagnosis was mild degenerative arthritis, both knees.  Dr. J.S. specifically advised that, because of the Veteran's age, he should work on some mild exercises and try different anti-inflammatory medications.  Dr. J.S. also recommended that the Veteran decrease his pounding activities, if possible.

As well in the file is an August 2011 STR showing the Veteran was seen for a complaint of right knee pain around and under the patella.  He said he had experienced the pain for three days following PT.  Upon examination, he had full range of motion without swelling.  The diagnosis was retropatella pain syndrome (anterior knee pain).  Treatment was with an over-the-counter anti-inflammatory medication twice per day.  On an individual sick slip, he was advised to perform no bending, stooping, squatting or lifting greater than 20 pounds, and to ambulate at his own pace and distance for seven days.


As already alluded to, in an effort to determine the etiology of the disability now affecting the Veteran's knees, the Board remanded these claims in November 2011 to have him undergo a VA compensation examination for a medical nexus opinion concerning this determinative issue of causation.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the circumstances when a VA examination and opinion are warranted to assist in deciding a service-connection claim).

In October 2012, the Veteran resultantly was afforded a VA compensation and pension examination of his knees and lower legs, during which he was observed to have tenderness or pain to palpation of the joint line or soft tissues of both knees.  An X-ray revealed no acute fracture, dislocation or any significant degenerative changes.  The soft tissues were unremarkable.  After noting that he had reviewed the Veteran's complete record, the VA examiner diagnosed bilateral knee arthritis.  However, he determined the disorder was less likely than not related to, caused by, or aggravated by the Veteran's time in military service, including both his ACDUTRA and AD service.  This VA examiner explained that the arthritis was very mild, based both on the VA examination findings and as confirmed by Dr. J.S.'s April 2007 treatment note.  This, the VA examiner pointed out, demonstrated that the onset of the disease was not until around that time and that it was at most mild.  Moreover, because of the mildness of it as confirmed during the VA examination and according to the X-rays, the arthritis was most likely due instead to the Veteran's age (meaning consistent with his age) and increase in body weight over the past few years, noting that he had a BMI (body mass index) greater than 30.  In addition, the examiner observed that the Veteran's STRs were unremarkable with respect to any treatment for arthritis during his period of AD service between 2003 and 2005.  Finally, this examiner noted that the only STR specifically involving a knee complaint was in 2011, and even then showed only a strain or tendonitis.  That injury, he concluded, was not significant enough to cause aggravation of the arthritis, again referring to the relatively mild extent of the disease shown on the current examination X-ray.


There is no medical opinion in the file refuting this VA examiner's unfavorable conclusion regarding the etiology of the Veteran's bilateral knee arthritis, insofar as it not being related to his military service, whether on AD or ACDUTRA, also keeping in mind that, as a disease (not injury), it by definition cannot be service connected based on his INACDUTRA service.  The Board therefore concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for this left and right knee disease of arthritis.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis.  Because there is no competent and credible indication the arthritis developed in either knee within the one-year grace period following the conclusion of his AD service, service connection on a presumptive basis is not warranted when considering that his ACDUTRA and INACDUTRA service do not qualify for this presumption.

In addition to the medical evidence, the Board also has considered the statements of the Veteran as to the cause of his bilateral knee arthritis.  The Court has held that a claimant is competent to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As knee pain is the type of symptom the appellant is competent to describe, his statements have some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, there is no evidence that he has medical knowledge or training that would permit him either to diagnose or determine the etiology of a complex orthopedic disorder like degenerative arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Nor is he competent to ascribe specific symptoms to this particular disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consider, as well, that arthritis must be objectively confirmed by X-ray, so his mere subjective lay opinion is insufficient to establish when he first had it in relation to his military service, again, irrespective of whether on AD, ACDUTRA or INACDUTRA.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2013).


Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a left or right knee disorder, including especially degenerative joint disease (degenerative arthritis).  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  
ORDER

The claim of entitlement to service connection for a left knee disorder, including degenerative joint disease (degenerative arthritis), is denied.

The claim of entitlement to service connection for a right knee disorder, including degenerative joint disease, also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


